EXHIBIT 10.01




ASSET PURCHASE AGREEMENT




This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into on April 4,
2014, by and among SSA Solar of HI, LLC, a Hawaii limited liability company
(“Buyer”), and Waianae PV-02 LLC, a Hawaii limited liability company (“Seller”).
Buyer and Seller  are referred to collectively as the “Parties” and each
individually as a “Party.” Definitions of capitalized terms not otherwise
defined herein are set out in Exhibit A attached hereto and made a part hereof.




RECITALS




A.

Prior to the consummation of the transactions contemplated under  this
Agreement, Seller has been engaged in the development, construction and
operation of a grid- connected ground-mounted photovoltaic power plant with a
total generating capacity rated at approximately 400 kWh ac (the “Solar
Facility”) at 86-119 Kuwale Road, Waianae, HI 96792, originally leased pursuant
to an unrecorded Lease Agreement dated November 28, 2011 as amended and restated
by the Amended and Restated Site Lease Agreement dated September 29, 2012,
recorded in the Bureau of Conveyances of the State of Hawaii as Document No. A-
47360622, as amended by Amendment to Lease dated December 20, 2013 recorded in
the Bureau of Conveyances at Document No. A-51210624 (as amended, the “Solar
Site Lease”) between Roland Maneafaiga and Jannette Maneafaiga, jointly and
severally, as Lessor, and Seller, as Lessee.




B.

Seller also entered into a Schedule FIT Tier 1 and Tier 2 Agreement dated
January 30, 2012, with Hawaiian Electric Company (the “PPA”). Pursuant to the
PPA, Hawaiian Electric Company has agreed to purchase the energy output of the
Solar Facility.




C.

Seller owns or leases all of the assets necessary for the operation of the Solar
Facility.




D.

Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller,
substantially all the assets of the Solar Facility, all on the terms and
conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, warranties, conditions and agreements contained herein, the
Parties agree as follows:




ARTICLE 1 PURCHASE AND SALE OF ASSETS

 

1.1

Sale and Purchase.  Upon the terms set forth in this Agreement, and in reliance
on the respective representations and warranties of the Parties, Seller agrees
to sell, convey, assign, transfer and deliver the Assets to Buyer, free and
clear of all Encumbrances, and Buyer agrees to purchase and accept delivery of
the Assets from Seller, free and clear of all Encumbrances, on the Closing Date
at the time and place of Closing for the consideration and in accordance with
the provisions of this Agreement.




1




--------------------------------------------------------------------------------






1.2

Assets. The term “Assets” means all of Seller’s right, title and interest in and
to the Solar Facility, the design and engineering of the Solar Facility, and all
of the properties, assets and rights comprising the Solar Facility, whether
tangible, intangible or personal and wherever located, specifically including,
without limitation, the following (specifically excluding the Excluded Assets):




(a)

all accounts receivable resulting from the operations of the Solar Facility, as
well as all deposits, security deposits with regard to the Assumed Leases,
prepaid items and expenses, deferred charges, rights of offset and credits and
claims for refund relating to products and services purchased or sold by the
Seller in connection with the Solar Facility;




(b)

all Environmental Financial Incentives and Green Attributes in connection with
the Solar Facility, including any and all application rights, interest, claim or
entitlement for an allocation of (i) Hawaii’s Renewable Portfolio Standard
Statute (codified at Hawaii Revised Statues (“HRS”) §269-91 through §269-95 (the
“RPS Law”)); (ii) Hawaiian Renewable Energy Technologies Income Tax Credit
(“RETITC”), HRS §235-12.5; (iii) Performance-Based Incentive (Feed-in Tariff)
program, adopted by HI PUC Decision and Order, Docket 2008-0273; (iv) Hawaii
Capital Goods Excise Tax Credit (“HCGETC”), HRS §235-110.7; and (v) Honolulu
real property tax exemption, Honolulu City Counsel Bill 58 dated October 1,
2009;




(c)

the inventories, equipment, machinery, materials, supplies, advertising and
promotional materials, furniture, fixtures, leasehold improvements and other
tangible assets of the Solar Facility, including those identified in Parts
2.13(a) of the Disclosure Schedule;




(d)

all contract rights with respect to the Contracts of Seller in connection with
the Solar Facility, including all Material Contracts identified in Part 2.12 of
the Disclosure Schedule (collectively, the “Assumed Contracts”);




(e)

the leasehold interests associated with the Solar Facility identified in Part
1.2(e) of the Disclosure Schedule that are effectively assigned and transferred
to the Buyer hereby as part of the Assets pursuant to the Bill of Sale and
Assignment and Assumption Agreement (the “Assumed Leases”);




(f)

all bids, quotations and proposals for Contracts, whether oral or written, to
which Seller is a party or by which Seller is bound that relate to the Solar
Facility;




(g)

all Permits held by Seller, including the Permits identified in Part 2.9(c) of
the Disclosure Schedule, relating to the Solar Facility, but solely to the
extent such Permits are transferable;




(h)

all claims and causes of action of Seller against other Persons relating to the
Assets (regardless of whether or not such claims and causes of action have been
asserted by Seller), and all rights of indemnity, warranty rights, rights of
contribution, rights to refunds, rights of reimbursement and other rights of
recovery possessed by Seller relating to the Assets (regardless of whether such
rights are currently exercisable), including those warranty rights identified in
Part 2.13(c) of the Disclosure Schedule;








2




--------------------------------------------------------------------------------






(i)

all rights of Seller under or pursuant to all warranties, representations and
guarantees made by suppliers, manufacturers and contractors in connection with
products sold to or services provided to Seller for the Solar Facility, or
affecting the property, machinery or equipment owned by Seller and used in
connection with, or relating to, the Solar Facility;




(j)

all Intellectual Property, know-how, goodwill and similar or related assets of
Seller relating to the Solar Facility and variations thereof, including the
Intellectual Property identified in Part 2.11 of the Disclosure Schedule;




(k)

all motor vehicles owned or leased by the Seller and used or held for use
primarily in connection with the operation of the Solar Facility, including all
vehicles identified in Part 1.2(k) of the Disclosure Schedule;




(l)

all site plans, surveys, soil and substratus studies, architectural drawings,
plans and specifications, engineering, electrical and mechanical plans and
studies, floor plans, landscape plans, appraisals, feasibility studies,
environmental studies and other plans and studies of any kind if existing and in
the possession or subject to the control of Seller relating to the Leased Real
Property (collectively, “Property Plans”);




(m)

all records (including employment records), files and papers specifically and
pertaining to the Solar Facility (the “Books and Records”); and




(n)

all other assets identified in Part 1.2(n) of the Disclosure Schedule.




1.3

Excluded Assets. Notwithstanding anything to the contrary contained herein, the
Assets do not include the following (collectively, the “Excluded Assets”):




(a)

cash and cash equivalents of Seller; and




(b)

the other assets set forth in Part 1.3(b) of the Disclosure Schedule, if any.




1.4

Assumed Liabilities. Subject to the terms and conditions hereof, at Closing, the
Buyer shall assume the following Liabilities, and only the following
Liabilities, of Seller (and Buyer shall promptly pay and perform such
Liabilities when due): All Liabilities arising after the Closing Date under the
Assumed Contracts and Assumed Leases; provided, that such obligations: (i) arise
after the Closing Date; (ii) do not arise from or relate to any default or
breach by a Seller prior to the Closing Date of any provision of any of the
Assumed Contracts or Assumed Leases; (iii) do not arise from or relate to any
event, circumstance or condition occurring or existing on or prior to the
Closing Date that, with notice or lapse of time, would constitute or result in a
breach of, or default under, any of the Assumed Contracts; and (iv) are
ascertainable (in nature and amount) solely by reference to the express terms of
the Assumed Contracts and Assumed Leases. For convenience of reference, the
Liabilities being assumed by the Buyer as aforesaid are hereinafter collectively
referred to as the “Assumed Liabilities.”











3




--------------------------------------------------------------------------------




1.5

Excluded Liabilities. Notwithstanding anything to the contrary contained in this
Agreement, and regardless of whether such liability is disclosed in this
Agreement, in any of the Transaction Documents or on any Schedule or Exhibit
hereto or thereto, Buyer will not assume, agree to pay, perform and discharge or
in any way be responsible for any debts, liabilities and obligations, of Seller
of any kind or nature whatsoever, arising out of, relating to, resulting from,
or caused by any transaction, status, event, condition, occurrence or situation
relating to, arising out of or in connection with the Solar Facility, the
Assets, or Seller existing, arising or occurring on or prior to the Closing Date
other than the Assumed Liabilities (the “Excluded Liabilities”). Seller shall
promptly pay and perform such Excluded Liabilities when due. For all of the
Excluded Assets not purchased, Buyer assumes no liability associated therewith.




1.6

Purchase Price; Closing; Payment; Allocation.






(a)

Purchase Price.

The aggregate consideration for the Assets shall be as follows, subject to any
adjustment as provided herein:




(1)

Two Million Seventy Thousand Six Hundred and 00/100 dollars ($2,070,600.00) in
cash (“Purchase Price”) which amount represents the anticipated nameplate
capacity of 493,000 Watts multiplied by $4.20 per Watt and which amount shall be
adjusted prior to Closing at such rate to reflect the final nameplate capacity;
and




(2)

Buyer’s assumption of the Assumed Liabilities.




(b)

Closing. The closing of the sale of the Assets and the consummation of the other
transactions contemplated by this Agreement (the “Closing”) shall take place at
such time and/or date as Buyer and Seller may jointly designate, which Closing
shall be no later than the fifth Business Day after the satisfaction or waiver
of the last to be satisfied or waived of the conditions set forth in Articles 5
and 6 (other than those conditions that are to be satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions). The date on which the
Closing actually takes place is referred to in this Agreement as the “Closing
Date.”




(c)

Closing Payments. Upon the terms and subject to the conditions set forth in this
Agreement, including the satisfactory completion or waiver of the Conditions To
Buyer’s Obligations set forth in Article 6, Buyer shall pay the following
amounts:




(1)

transfer that portion of the Purchase Price directly to creditors of Seller
pursuant to the Funds Flow Memorandum in amounts necessary to satisfy all of the
liabilities, indebtedness or other obligations for borrowed money, including
capitalized leases, and accounts payable identified in Parts 2.5 and 2.7 of the
Disclosure Schedule; and




(2)

pay the balance of the Purchase Price less Holdback Funds, hereinafter defined,
by wire transfer of immediately available funds to Seller’s designated bank
accounts.








4




--------------------------------------------------------------------------------




(d)

Holdback Funds. Buyer shall pay an amount equal to five percent (5.0%) of the
Purchase Price (the “Holdback Funds”) upon the satisfaction of the following
conditions: The completion of a 90-day “burn-in” period commencing on the
Closing Date during which Seller shall bear any Losses (excluding normal
operating expenses) not otherwise covered by any warranty being transferred or
assigned by Seller under the terms of this Agreement to repair or replace, at
Buyer’s sole option, any of the Solar Facility’s component parts or equipment
that fail

due to any latent defect, manufacturer’s defect or error or omission in
engineering, design or construction.




(e)

Allocation of Consideration.  The consideration referred

to in Section 1.6(a) shall be allocated among the Assets as set forth on Section
1.6(e) of the Disclosure Schedule and in a manner consistent with the
requirements of the Code and the regulations promulgated thereunder. Such
allocation shall be conclusive and binding upon Buyer and Seller for all
purposes. The Parties will each report the federal, state and local and other
tax consequences of the acquisition contemplated hereby (including the filing of
Internal Revenue Service Form 8594) in a manner consistent with such allocation
schedule.




1.7

Prorations.






(a)

Prorations. Prorations as of Closing Date, with respect to the purchase price
for the Assets shall include, without limitation, rental and lease payments
under the Solar Site Lease, all ad valorem, real estate and other applicable
property Taxes, payments with respect to Assumed Contracts and Assumed Leases,
payments made pursuant to Assumed Liabilities, rents, utility expenses, water
and sewer use charges, prepaid fees and expenses to the extent Buyer will
receive a benefit thereof, and all other expenses attributable to the ownership
and operation of the Assets, except as otherwise expressly provided herein.




(b)

Exceptions.

The prorations shall not include, without limitation, the following: (i)
Excluded Liabilities and Excluded Assets; (ii) Taxes arising by reason of the
transfer of the Assets as contemplated hereby, which shall be paid as set forth
in Section 7.2, and

(iii)

Taxes based on income of a Seller. Any and all Environmental Financial
Incentives, Green Attributes, rebates and other incentives, as well as Assumed
Liabilities related thereto, shall be for the account of Buyer, as determined in
accordance with GAAP.




(c)

Estimated Closing Prorations. On the Business Day immediately prior to the
Closing Date, Seller shall deliver to Buyer an estimate of the closing
prorations (the “Estimated Closing Prorations”), which Estimated Closing
Prorations shall be calculated based on the provisions of this Section 1.7.






(d)

Post-Closing Adjustment. No later than one hundred eighty (180) days after the
Closing Date, the Buyer shall deliver to Seller a final proposed calculation of
the Closing Prorations (the “Proposed Final Closing Prorations”). Upon receipt
of same, Seller will have thirty (30) days to review the Proposed Final Closing
Prorations and either confirm in writing their agreement with, or dispute of,
the Proposed Final Closing Prorations. If Seller sends written notice to Buyer
disputing the Proposed Final Closing Prorations (which notice shall state in
sufficient detail the basis of Seller’s objections), the Parties will use their
best efforts to resolve such dispute within fifteen (15) days thereafter. If the
Parties are unable to resolve such dispute within such period of time, the
issues in dispute will be submitted in writing





5




--------------------------------------------------------------------------------




to a mutually selected independent public accounting firm for a final
determination. The determination of such accounting firm shall be made within
thirty (30) days of submission and will be final, binding, and conclusive on the
Parties. The cost and expenses of any such independent public accounting firm
will be shared fifty percent (50%) by Buyer and fifty percent (50%) by Seller.
  If Seller confirms its agreement in writing with the Proposed Final Closing
Prorations or, alternatively, all disputes are finally resolved concerning the
Proposed Final Closing Prorations, then the final version of the Proposed Final
Closing Prorations will become the “Final Closing Prorations”. If the Final
Closing Prorations are different from the Estimated Closing Prorations, the
Buyer and the Seller shall make payments to one another as is required for each
party to receive its full share of the Final Closing Prorations due to it, by
wire transfer of immediately available funds as directed by the Buyer or Seller,
as applicable.




(e)

Application of GAAP. To the extent not inconsistent with the express provisions
of this Agreement, the allocations made pursuant to this Subsection 1.7(e) shall
be made in accordance with GAAP.




ARTICLE 2




REPRESENTATIONS AND WARRANTIES OF THE SELLER




Except as set forth in the Disclosure Schedule, Seller represents and warrants
to the Buyer that the statements contained in this Article 2 are correct and
complete as of the date of this Agreement and as of the Closing Date:




2.1

Organization.

Seller is a limited liability company, duly organized, validly existing and in
good standing under the laws of the State of Hawaii. Seller has the requisite
power and authority to own, lease and operate its assets and to
construct/operate the Solar Facility. Seller has all requisite power and
authority to enter into this Agreement and the Transaction Documents to which it
is a party and to perform its obligations thereunder.




2.2

Authorization of Transaction. The execution, delivery and performance by Seller
of this Agreement and each Transaction Documents to which it is a party and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized and approved by all necessary action of Seller, and its
equity holders. This Agreement and the other Transaction Documents have been, or
will, upon such delivery, be duly executed and delivered by Seller and
constitute, or upon such execution and delivery will be, the valid and legally
binding obligation of Seller enforceable against it in accordance with its terms
and conditions.




2.3

No  Conflict  or  Violation.

Except as set forth in Part 2.3 of the Disclosure Schedule, none of the
execution and delivery of this Agreement or any of the other Transaction
Documents, or the consummation of the transactions contemplated hereby and
thereby, will:




(a)

result  in  a  violation  of  or  a  conflict  with  any  provision  of  the
organizational documents of Seller;




(b)

contravene, conflict with or result in a violation or breach of, or result in a
default under, any provision of any of Assumed Contracts or Assumed Leases;





6




--------------------------------------------------------------------------------




(c)

result in a material breach under any Material Contract listed in Part 2.12 of
the Disclosure Schedule to this Agreement;






(d)

result in the creation of any Encumbrance upon any material assets of Seller; or






(e)

result in a violation by Seller in any material respect of, or require any
authorization, Consent, approval, exemption, notice, filing or other action due
to or required from, or filing with, any Authority pursuant to any Legal
Requirement or Order.




2.4

Consents  and  Approvals.

Except as set forth in Part 2.4 of the Disclosure Schedule, no Consent, approval
or authorization of, or declaration, filing or registration with, any Authority,
or any other Person, is required to be made or obtained by Seller in connection
with the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.




2.5

Title to Assets; Assets for Operation of Solar Facility.

Except as set forth in Part 2.5 of the Disclosure Schedule, Seller has good
title to, or a valid leasehold interest in, the Assets comprising and used to
operate the Solar Facility, free and clear of all Encumbrances. Such Assets used
to operate the Solar Facility (other than the Excluded Assets) are, and upon the
consummation of the transactions contemplated by this Agreement, will be
sufficient for the operation of the Solar Facility after the Closing. The Solar
Facility has been developed, constructed and operated only through Seller and
not through any other divisions or any direct or indirect subsidiary or
affiliate of Seller and no part of the Solar Facility is owned or operated by
Seller through any entity other than Seller.




2.6

Real Property. Seller does not own, and has never owned, any real property. Part
2.6 of the Disclosure Schedule contains a true and complete list of all real
property associated with the Solar Facility with respect to which Seller is a
lessee, sublessee, licensee or other occupant or user (the “Leased Real
Property”). Buyer has been provided with a copy of each lease, sublease or other
occupancy agreement (including any amendments and renewal letters) relating to
the Leased Real Property, including the Solar Site Lease, together with all
material amendments and modifications thereto (collectively, the “Real Property
Leases”). The operation of the Solar Facility in the ordinary course of business
after the Closing will not result in a violation of (a) any applicable statutes,
ordinances, codes (including, but not limited to, zoning, building, subdivision,
pollution, environmental protection, water disposal, health, fire, and safety
engineering codes), or the rules and regulations of, any governmental authority
having jurisdiction over the Property that exist as of the Closing and (b) the
Declaration of Condominium Property Regime for “86-119 & 86-123 Kuwale Road”
recorded with the State of Hawaii Bureau of Conveyances on January 8, 2014 at
Document No. A-51210622 and the Bylaws of the Association of Unit Owners for
“86-119 & 86-123 Kuwale Road” recorded with the State of Hawaii Bureau of
Conveyances on January 8, 2014 at Document No. A-51210623 (“Bylaws”). The
Condominium Declaration and the Bylaws are subject to the terms and conditions
of the Solar Site Lease.








7




--------------------------------------------------------------------------------




2.7

Undisclosed Liabilities; Indebtedness; Accounts Payable.  Other than the
liabilities, indebtedness or other obligation for borrowed money, including
capitalized leases, and accounts payable identified in Part 2.7 of the
Disclosure Schedule, there exist no liabilities or obligations arising from or
associated with the Solar Facility or the Assets, whether known, unknown, due or
to become due, absolute or contingent, including liabilities arising out of any
event, circumstance, or condition occurring or existing on or prior to the




2.8

Closing Date that, with notice or lapse of time, would constitute or result in a
breach of contract, other liability, or Encumbrance in each case.






2.9

Subsequent  Events.

Since  December  31,  2013,  there  has  been  no  Material Adverse Effect with
respect to the Solar Facility.




2.10

Legal Compliance.






(a)

Except as set forth in Part 2.9(a) of the Disclosure Schedule, Seller is in
material compliance with all Legal Requirements and Orders applicable to it.
Except as set forth in Part 2.9(a) of the Disclosure Schedule, no written notice
has been received by and no written claims have been filed against Seller in the
past two years alleging a material violation of any Legal Requirement or Order.




(b)

As of the date of this Agreement, there is no pending or, to Seller’s Knowledge,
threatened investigation, review or disciplinary litigation by any Authority
against Seller.




(c)

Seller holds, or as of the Closing, will have obtained all Permits required for
the operation of the Solar Facility as presently operated. Part 2.9(c) of the
Disclosure Schedule sets forth all material permits, licenses, approvals,
certificates and other authorizations of Seller in connection with the operation
of the Solar Facility. All such Permits are in full force and effect and Seller
has, to the extent required, made all filings necessary to request the timely
renewal or issuance of all Permits necessary to the Solar Facility prior to the
Closing for Seller to own, operate, use and maintain the Assets and to operate
the Solar Facility as it is currently being operated.




(d)

Except as set forth on Part 2.9(d) of the Disclosure Schedule, to Seller’s
Knowledge, Seller has timely filed all reports, registrations, statements and
other filings, together with any amendments required to be made with respect
thereto, that were required to be filed with or pursuant to the rules of any
Authority (all such reports and statements, including the financial statements,
exhibits, annexes and schedules thereto, being collectively  referred  to herein
as the “Reports”).




2.11

Tax Matters.  Except as set forth in Part 2.10 of the Disclosure Schedule:






(a)

Seller has timely filed all Tax Returns that it has been required to file, and
all such Tax Returns are accurate and complete in all material respects;











8




--------------------------------------------------------------------------------




(b)

All Taxes shown to be due and payable on such Tax Returns and relating to Seller
and the Solar Facility have been or will be timely paid by Seller or Owners;




(c)

No other written notice of deficiency or proposed adjustment which has not been
paid or resolved for any Tax has been asserted or assessed by any Taxing
Authority against Seller or the Owners relating to Taxes attributable to the
Solar Facility;




(d)

There are no Tax audits in progress, pending or, to Seller’s Knowledge,
threatened against Seller or the Owners in connection with the Solar Facility;







(e)

There are no Liens with respect to any Taxes upon the Solar Facility.






2.12

Intellectual Property.






(a)

All material Intellectual Property of Seller relating to the Solar Facility is
listed in Part 2.11 of the Disclosure Schedule. Except as set forth in Part 2.11
of the Disclosure Schedule, Seller own and possesses good title to or valid
license to use all material Intellectual Property of Seller relating to the
Solar Facility. None of the use of any such Intellectual Property by Seller, the
operations of the Solar Facility, or the current provision of products or
services therein by Seller, infringes upon, misappropriates or violates in any
way the rights of any Person (including rights in Intellectual Property). No
claims are pending in writing or, to Seller’s Knowledge, threatened against
Seller as of the date of this Agreement with respect to the ownership, use or
validity of any Intellectual Property of Seller relating to the Solar Facility.
Seller has not been sued or charged as a defendant in any claim, suit, action,
or proceeding which involves a claim of infringement of any Intellectual
Property of any third party and which has not been finally terminated prior to
the date hereof, and to Seller’s Knowledge, no such claim has been threatened.
No Intellectual Property of Seller relating to the Solar Facility is subject to
any outstanding decree, order or judgment restricting in any manner the sale or
licensing of such product by Seller.




(b)

Part 2.11of the Disclosure Schedule sets forth an accurate and complete list of
all (i) agreements to which Seller is a party involving any Intellectual
Property relating to the Solar Facility (collectively, the “License Agreements”)
and (ii) computer software owned or used by Seller in connection with the Solar
Facility.




(c)

The Intellectual Property of Seller identified in Part 2.11 of the Disclosure
Schedule constitutes all of the material Intellectual Property that is currently
used in the Solar Facility or contemplated to be used by Seller in connection
with the Solar Facility, and Seller owns, free and clear of Encumbrances, or
otherwise possesses full, legally enforceable rights to use such material
Intellectual Property.




(d)

To Seller’s Knowledge, there are no material unauthorized uses, disclosures,
infringements, or misappropriations by any third party of any material
Intellectual Property of Seller relating to the Solar Facility or any material
breaches by any third party of any licenses or agreements involving such
Intellectual Property.











9




--------------------------------------------------------------------------------




2.13

Material Contracts.






(a)

Part 2.12 of the Disclosure Schedule lists the following Contracts to which
Seller is currently a party or is subject to in connection with the Solar
Facility (“Material Contracts”):




(1)

any Contract for the sale of Seller’s products or services to any Person for
$5,000.00 or more;




(2)

any Contract involving consideration in excess of $5,000.00 over any twelve (12)
month period;




(3)

any Contract (or group of related Contracts) under which it has created,
incurred, assumed or guaranteed any Indebtedness;






(4)

any Contract which prohibits Seller from developing and operating the Solar
Facility or requiring it to exclusively sell or purchase to or from any Person;




(5)

any Contract with any of its Affiliates or the Owners (including Affiliates of
Seller);




(6)

any agreement for the employment of any individual on a full- time, part-time,
consulting or other basis providing an annual compensation in excess of
$30,000.00 or providing severance benefits or payments upon the sale of Seller;




(7)

any Contract that cannot be terminated by Seller without liability in excess of
$5,000 upon less than sixty (60) days’ notice;




(8)

any Contract that governs any joint venture, partnership or other cooperative
arrangement or any other relationship involving a sharing of profits;




(9)

any Contract that would result in the merger with or into or consolidation into
another Person;




(10)

any Contract that provides for the provision of material services to Seller by
third party personnel;




(11)

any License Agreement;




(12)

any Contract relating to any lease, lease guaranty, sublease or for the leasing,
use or occupancy of any Leased Real Property;




(13)

any other Contract that was entered into outside the ordinary course of business
of any of the Seller or that is otherwise material to Seller; or











10




--------------------------------------------------------------------------------




(14)

any commitment to do any of the foregoing described in clauses (1) through (13)
or material amendment, modification or supplement in respect of any of the
foregoing.




(b)

With respect to each Material Contract listed in Part 2.12 of the Disclosure
Schedule: (A) the agreement is, with respect to the applicable Seller, legal,
valid, binding, enforceable and in full force and effect in all material
respects; (B) Seller is not in, and, to the Knowledge of Seller, the other party
thereto is not in, material breach or default, and no event has occurred which
with notice or lapse of time would constitute a material breach or default, or
permit termination, modification or acceleration under the agreement; and (C)
Seller has not, and to the Knowledge of Seller the other party thereto has not,
repudiated in writing any material provision of a Material Contract.




(c)

The Material Contracts collectively constitute all of the Contracts necessary to
enable Buyer to operate the Solar Facility in the manner in which such Solar
Facility is contemplated to be operated.






2.14

Equipment, Etc.






(a)

Part 2.13(a) of the Disclosure Schedule identifies all equipment, furniture,
fixtures, improvements and other tangible assets owned by Seller and used in
connection with the Solar Facility. Except as set forth in Part 2.13(a) of the
Disclosure Schedule, the tangible assets identified are (i) adequate for the
Commercial Operation of the Solar Facility consistent with past practice, (ii)
suitable for the uses to which they are currently employed, (iii) in working
condition, subject to normal wear and tear, (iv) regularly maintained, and (v)
not obsolete, dangerous or in need of renewal or replacement, except for renewal
or replacement in the Ordinary Course of Business.




(b)

Part 2.13(b) of the Disclosure Schedule identifies all personal property and
other tangible assets leased to Seller and used in connection with the Solar
Facility.




(c)

Part 2.13(c) of the Disclosure Schedule identifies all warranty  rights, rights
of indemnity, rights of contribution, rights to refunds, rights of reimbursement
and other rights of recovery possessed by Seller relating to the Assets and used
in connection with the Solar Facility.




2.15

Legal Proceedings.






(a)

There are no actions, suits at law or in equity, arbitrations or proceedings
pending or, to the Knowledge of Seller, threatened against Seller. Seller is not
subject to any Order.




(b)

Except as set forth in Part 2.14(b) of the Disclosure Schedule, no Proceeding
has ever been commenced by or against Seller in relation to the Assets or the
Solar Facility and no such Proceeding has been pending or threatened at any
time.











11




--------------------------------------------------------------------------------




2.16

Environmental, Health and Safety Laws.






(a)

Seller has no knowledge, and Seller has not received notice, of (i) the
presence, use, storage, or discharge of any Hazardous Materials on, in, under,
or about the Solar Facility, and/or (ii) any violation of Environmental, Health
and Safety Law Environmental Laws relating to the Solar Facility.




(b)

Seller is in compliance with all Environmental, Health and Safety Laws.




(c)

There has been no storage, treatment, generation, transportation or release of
any Hazardous Materials by Seller in violation of, or which could give rise to
any liability or obligation under, any Environmental, Health and Safety Laws.




(d)

Seller has not been nor is it presently the subject of any pending Environmental
Claim, and to the best of Seller’s Knowledge, no Environmental Claim is pending
or threatened against Seller. To Seller’s Knowledge, none of the properties
presently leased or operated by Seller contains any asbestos or
asbestos-containing-material, polychlorinated biphenyls.






2.17

Brokers’  Fees.

Seller has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.




2.18

Disclosure. This Agreement, each Transaction Document, and each certificate or
other instrument furnished in connection with the closing of the transactions
contemplated by this Agreement by or on behalf of Seller to Buyer or its
representatives in connection herewith or pursuant hereto, taken as a whole, do
not contain any untrue statement of material fact or omit to state a material
fact required to be stated herein or therein or necessary to make the statements
contained herein or therein in light of the circumstances under which they were
made, not misleading. To the best of Seller’s knowledge, there are no facts that
have not been disclosed or are otherwise not known to Buyer (other than matters
of a general economic nature that do not affect the Solar Facility uniquely)
that could reasonably be expected to be materially adverse to the Solar Facility
taken as a whole.




ARTICLE 3




REPRESENTATIONS AND WARRANTIES OF THE BUYER




The Buyer hereby represents and warrants to Seller as follows:




3.1

Organization  of  the  Buyer.

The Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Hawaii and has all requisite power
and authority to operate the Solar Facility as it is contemplated to be operated
and to own and lease its properties and assets.











12




--------------------------------------------------------------------------------




3.2

Authorization; Validity. The Buyer has all necessary power and authority to
enter into this Agreement and the other Transaction Documents and has taken all
action necessary to consummate the transactions contemplated hereby and thereby
and to perform its obligations hereunder and thereunder. This Agreement has been
duly executed and delivered by the Buyer and is a legal, valid and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms.




3.3

Brokers’  Fees.

Buyer has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.




ARTICLE 4




CERTAIN COVENANTS AND AGREEMENTS




Seller hereby covenants and agrees that from and after the date hereof and
through the Closing Date, they shall do or refrain from doing the following
(with respect to Sections 4.1 through 4.8):






4.1

Access to Information and Records. Subject to the procedures set forth below, at
or prior to the Closing Date, the Buyer shall be entitled, through its
respective representatives, advisers, accountants, consultants, agents and
attorneys, to make such investigation of the Solar Facility and Seller and such
examination of the books, records, Tax Returns, other data and information,
facilities, properties, financial condition and operations of Seller as the
Buyer may reasonably request. Any such investigation and examination shall be
conducted during normal Solar Facility hours and under reasonable circumstances,
and Seller shall reasonably cooperate therein, and shall cause its Affiliates
and their respective representatives to reasonably cooperate.




4.2

Further Actions. Each of the Parties covenants and agrees to act in good faith
and to use its commercially reasonable actions to cause all conditions to the
obligations of the Parties to consummate the Closing specified in Articles 5 and
6 to be satisfied at or prior to the Closing Date, but only to the extent that
such conditions relate to such Party’s obligations, covenants, representations
or warranties hereunder and under the Transaction Documents to be entered into
by such Party.




4.3

Consents.

The Buyer and Seller will, as soon as reasonably practicable, commence to take
commercially reasonable actions required to obtain all Consents, approvals,
waivers and agreements of, and to give all notices and make all other
registrations or filings with, any third parties, including any Authority,
necessary to authorize, approve or permit the full and complete sale,
conveyance, assignment, transfer and delivery of the Assets and the continuance
in full force and effect of the Permits, Contracts and other agreements as set
forth on the Disclosure Schedule; provided that the Buyer shall not be required
to expend any material funds related thereto.




















13




--------------------------------------------------------------------------------




4.4

Conduct of the Business Pending the Closing.






(a)

Seller covenants and agrees that, during the period commencing on the date
hereof and ending at the Closing, except with the prior written consent of
Buyer, or as explicitly contemplated by this Agreement, required by law, it
shall not take any of the following actions:




(1)

sell or otherwise dispose of, or lease or license, any right or other asset with
respect to the Solar Facility;




(2)

waive or relinquish any material right with respect to the Solar Facility,
except in the Ordinary Course of Business;




(3)

enter into, amend or modify in any material respect or terminate any Material
Contract or Real Property Lease or waive or assign any material right
thereunder, in each case, other than in the Ordinary Course of Business;




(4)

incur, assume or guarantee any Indebtedness with respect to the Solar Facility;






(5)

agree, whether in writing or otherwise, to do any of the foregoing;

or






(6)

commence daily or regular operation of the Solar Facility, or otherwise operate
the Solar Facility in a manner intended to introduce electrical energy into the
power grid to produce income, except that Seller may conduct




preliminary testing of the Solar Facility for the purpose of detecting any
latent defects or satisfying any of the conditions set forth in Article 6.






(b)

During the period commencing on the date of execution and delivery of this
Agreement and ending on the Closing Date, (i) Seller shall maintain the
operating assets and equipment of the Solar Facility in normal operating
condition and repair (subject to normal wear and tear); and (ii) Seller shall
maintain the Solar Facility in the Ordinary Course of Business.




4.5

Releases and Terminations of Encumbrances. Seller shall take, or cause to be
taken, all actions necessary to secure the termination and release of any and
all Encumbrances upon the assets or properties of Seller, in each case, in form
and substance reasonably satisfactory to Buyer.




4.6

Notice of Material Developments. Each Party shall give prompt written notice to
the other Parties of: (a) any material variances in any of its representations
or warranties contained in Articles 2 or 3 above, as the case may be (the
Disclosure Schedule); (b) any breach of any covenant or agreement hereunder by
such Party; and (c) any other material development which adversely affects the
ability of such Party to consummate the transactions contemplated by this
Agreement.











14




--------------------------------------------------------------------------------




4.7

Public Announcements. The timing and content of all announcements regarding any
aspect of this Agreement or the transactions contemplated hereby shall be
mutually agreed upon in advance by the Parties.




4.8

Employee Matters. Buyer is not obligated to offer employment to any of Seller’s
employees.




4.9

Repayment of Indebtedness; Funds Flow Memorandum. Seller shall (a) cause the
agreements, instruments and documents relating to the liabilities, indebtedness
or other obligation for borrowed money, including capitalized leases, and
accounts payable of Seller identified in Parts 2.5 and 2.7 of the Disclosure
Schedule to be terminated effective as of the Closing; and (b) take, or cause to
be taken, all actions necessary to secure the termination and release of any and
all Encumbrances upon the assets or properties of the Seller, in each case, in
form and substance reasonably satisfactory to Buyer. Prior to the Closing Date,
Seller shall prepare a funds flow memorandum in a form reasonably satisfactory
to Buyer (“Funds Flow Memorandum”) that shall include wire transfer or other
payment instructions necessary for Buyer to transfer that portion of the
Purchase Price directly to creditors of Seller in order to satisfy all of the
liabilities, indebtedness or other obligation for borrowed money, including
capitalized leases, and accounts payable of Seller identified in Parts 2.5 and
2.7 of the Disclosure Schedule at Closing. Seller acknowledges that the payments
made to the creditors identified in Parts 2.5 and 2.7 of the Disclosure Schedule
are credited to Seller as part of the Purchase Price and deemed received by
Seller notwithstanding that the payments are to be made directly to third
parties.






4.10

Security Fence. Seller shall install a security fence around the perimeter of
the Project Area (as such term is defined in the Site Lease) that meets the
specifications set forth in Part 4.10 of the Disclosure Schedule and other
customary commercial requirements, each as determined by Buyer in its reasonable
discretion (the “Security Fence”). Seller shall identify, procure, obtain, and
comply with all Consents and Permits that may be required for and in connection
with the installation of the Security Fence and shall provide copies of all such
Consents and Permits to Buyer for review and approval.




ARTICLE 5




CONDITIONS TO THE OBLIGATIONS OF SELLER




The obligations of Seller to effect the transactions contemplated hereby on the
Closing Date are subject to the satisfaction or waiver by Seller, on or prior to
the Closing Date, of each of the following conditions:




5.1

Representations, Warranties and Covenants. All representations and warranties
made by the Buyer shall be true and correct in all material respects at and as
of the date of this Agreement and at and as of the Closing, and the Buyer shall
have performed in all material respects all agreements and covenants required
hereby to be performed by it prior to or on the Closing Date.











15




--------------------------------------------------------------------------------




5.2

No Injunction. No suit, action or other proceeding shall be pending before any
Authority which seeks to: (a) prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or declare unlawful
any of the transactions contemplated hereby; or (b) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation.




5.3

Documents to be Delivered by the Buyer. At the Closing, the Buyer shall have
delivered to Seller the following documents, in each case duly executed or
otherwise in proper form:




(a)

Compliance Certificate. A certificate signed by a duly authorized representative
of the Buyer stating that the conditions specified in Sections 5.1 and 5.2 have
been satisfied as of the Closing.




(b)

Other Documents. All other documents, instruments or writings required to be
delivered to Seller at or prior to the Closing pursuant to this Agreement and
such other certificates of authority and documents as Seller may reasonably
request.




Any condition specified in this Article 5 may be waived in writing by Seller,
and all conditions specified in this Article 5 shall be deemed to have been
satisfied or waived from and after the Closing.




ARTICLE 6




CONDITIONS TO THE BUYER’S OBLIGATIONS




The obligations of the Buyer to purchase the Assets from Seller, as provided
hereby, are subject to the satisfaction or waiver by the Buyer, on or prior to
the Closing Date, of each of the following conditions:




6.1

Representations, Warranties and Covenants. All representations and warranties of
Seller shall be true and correct in all material respects at and as of the date
of this Agreement and at and as of the Closing, and Seller shall have performed,
in all material respects, all agreements and covenants required hereby to be
performed by each of them prior to or on the Closing Date.




6.2

Consents.

Seller shall have obtained (or caused to be obtained) all of the Consents and
approvals listed in Part 2.4 of the Asset Purchase Agreement Disclosure
Schedule.




6.3

Permits. Buyer shall have obtained the Permits identified in Part 6.3 of the
Disclosure Schedule. Seller shall have effected all of the federal, state and
local governmental filings which are required on the part of Seller to
consummate the transactions contemplated by this Agreement.




















16




--------------------------------------------------------------------------------




6.4

No Injunction. No suit, action or other proceeding shall be pending before any
Authority which seeks to: (a) prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or declare unlawful
any of the transactions contemplated hereby; (b) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation; (c)
adversely affect the right of the Buyer to own the Assets or operate the Solar
Facility; or (d) adversely affect the right of Seller to own the Assets or
control the Solar Facility, and no such Order shall have been entered or be in
effect.




6.5

Solar Facility Readiness. Construction of the Solar Facility shall have been
substantially completed as of the Closing Date and shall be fully ready for
Commercial Operation as of the Closing Date. Seller shall have provided Buyer
with the report of an independent engineering firm with respect to the
operational testing of the completed Solar Facility, which report shall be
satisfactory as determined by Buyer in its sole and absolute discretion.
Hawaiian Electric Company shall have granted a permission to operate or an
equivalent approval with respect to the Solar Facility and such permission to
operate or approval shall have either been assigned to Buyer or become effective
with respect to Buyer.




6.6

Material  Adverse  Effect.

No event, development, state or circumstances, or condition will have occurred
prior to the Closing Date that, individually or in the aggregate has or would
reasonably be expected to have or result in a Material Adverse Effect.




6.7

Documents to be Delivered by Seller. At the Closing, Seller shall have delivered
to the Buyer the following documents, in each case duly executed or otherwise in
proper form:




(a)

Compliance Certificate. A certificate signed by an executive officer of Seller
stating that the conditions specified in Sections 6.1, 6.2, 6.4, and 6.6 have
been satisfied as of the Closing and certifying the accuracy and completeness
(and in the case of dollar amounts, properly calculated) of an accompanying
Funds Flow Memorandum as of the Closing Date.









(b)

Certified Resolutions. Certified copies of the resolutions of the Managers and
Members of Seller certifying incumbency and authorizing and approving this
Agreement and the consummation of the transactions contemplated hereby.




(c)

Transfer Documents. Buyer shall have received from Seller a duly executed Bill
of Sale and Assignment and Assumption Agreement in the form of Exhibit B
attached hereto, and such other bills of sale with respect to the Assets,
assignments, endorsements and other documents of title (including those with
respect to any vehicles included in the Assets) and other good and sufficient
instruments of conveyance and transfer, as shall be effective to vest Buyer with
full, complete and marketable right, title and interest in and to the Assets in
form and substance satisfactory to Buyer.




(d)

Good Standing. A good standing certificate for Seller from its jurisdiction of
organization dated as of a recent date prior to the Closing Date.




(e)

Releases. Seller shall have executed and delivered any documents, including any
UCC amendments or termination statements, necessary to release all Encumbrances
on the Assets.








17




--------------------------------------------------------------------------------




(f)

Other Documents. All other documents, instruments or writings required to be
delivered to the Buyer at or prior to the Closing pursuant to this Agreement and
such other certificates of authority and documents as the Buyer may reasonably
and in good faith request.




6.8

Solar Site Lease Estoppel Certificate. Seller shall have obtained (or caused to
be obtained) an estoppel certificate from the lessor under the Solar Site Lease
in form and substance satisfactory to Buyer.




6.9

PPA.  Seller  shall  have  assigned  the  PPA  with  such  amendments  as  may
 be required by Buyer in its sole and absolute discretion.




6.10

Security Fence. Seller shall have installed the Security Fence pursuant to
Section

4.10 of this Agreement to the satisfaction of Buyer and shall have obtained all
necessary Consents and Permits that may be required for and in connection with
the installation of the Security Fence.




Any condition specified in this Article 6 may be waived in writing by the Buyer,
and all conditions specified in this Article 6 shall be deemed to have been
satisfied or waived from and after the Closing.




ARTICLE 7




POST-CLOSING COVENANTS






7.1

Further Assurances. On and after the Closing Date, Seller and the Buyer will
take all appropriate action and execute (or cause to be executed) all notices,
documents, instruments or conveyances of any kind which may be reasonably
necessary to carry out any of the provisions hereof, to enable Buyer to operate
the Assets and the Solar Facility substantially in the manner as such Solar
Facility has been operated by or proposed to be operated by Seller prior to




the Closing, and to enable Buyer, its successor and assigns, to enjoy the
benefit of all Environmental Financial Incentives, Green Attributes, and all Tax
Credits in connection with the Solar Facility. Seller shall take any and all
reasonable actions that may be necessary to prevent any Person from having
recourse against any of the Assets or against Buyer (as transferee thereof) with
respect to any Excluded Liabilities. If requested by the Buyer, Seller shall
present or otherwise enforce in its own name for the benefit of the Buyer any
claims, rights or benefits that are transferred to Buyer by this Agreement and
that require prosecution or enforcement in name of Seller.




7.2

Tax Matters. All transfer, documentary, sales, use, stamp, registration and
other similar Taxes and fees (including any penalties and interest) incurred in
connection with the transactions contemplated by this Agreement shall be borne
by Seller. Seller file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees.














18




--------------------------------------------------------------------------------




7.3

Transition Assistance. From the date hereof, Seller will not in any manner take
any action which is designed, intended, or might be reasonably anticipated to
have the effect of discouraging customers, suppliers, lessors, licensors and
other Solar Facility associates from maintaining the same Solar Facility
relationship with Buyer after the Closing Date as were maintained with Seller
prior to the Closing Date, and (ii) shall immediately cease the use of any and
all trade names, trademarks and other names previously used in connection with
the Solar Facility and transferred to Buyer pursuant to this Agreement.




7.4

Confidentiality. From and after the Closing Date, Seller agrees not to disclose
or use at any time (and shall cause any Affiliates of Seller not to use or
disclose at any time) any Confidential Information. In the event Seller or any
of its Affiliates is required by Legal Requirement or Order to disclose any
Confidential Information, Seller shall promptly notify the Buyer in writing,
which notification shall include the nature of the legal requirement and the
extent of the required disclosure, and Seller shall reasonably cooperate with
the Buyer and Seller to preserve the confidentiality of such Confidential
Information consistent with applicable law (at Seller’s expense).




7.5

Books and Records. The Parties agree that they will each preserve and retain the
material books and records of Seller in the possession of the Party or its
Affiliates and relating to the operations of Seller for the period prior to the
Closing Date, for a period of seven years from the Closing Date. During such
seven year period, Seller and its representatives shall, upon reasonable notice,
have access during normal Solar Facility hours to examine, inspect and copy such
books and records subject to the execution of a reasonable and customary
confidentiality agreement.




7.6

Bulk Sales. Notwithstanding any knowledge of Buyer at the time of the Closing,
Seller agrees that Buyer has not waived any right to indemnification that it may
have against Seller with respect to any Losses as a result of claims against the
Assets resulting from failure to comply with any applicable bulk sales laws.




ARTICLE 8

TERMINATION

8.1

Termination.  This Agreement may be terminated at any time prior to the Closing

only as follows:




(a)

by the mutual written consent of the Buyer and Seller;






(b)

by Buyer in the event the Closing does not occur on or before May 31, 2014;






(c)

by the Buyer, in its sole discretion, if there has been a material
misrepresentation or a material breach of warranty or a material breach of a
covenant by either Seller in the representations and warranties or covenants set
forth in this Agreement or the schedules and exhibits attached hereto, which in
the case of any such breach has not been cured within ten (10) days after
written notification thereof by the Buyer to Seller; or











19




--------------------------------------------------------------------------------




(d)

by Seller, in its sole discretion, if there has been a material
misrepresentation or a material breach of warranty or a material breach of a
covenant by the Buyer in the representations and warranties or covenants set
forth in this Agreement or the schedules and exhibits hereto, which in the case
of any such breach has not been cured within ten (10) days after written
notification thereof by a Seller to the Buyer.




Notwithstanding the foregoing, the Party electing termination pursuant to clause
(b), (c) or (d) of this Section 8.1 may not be in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement. In the event of termination by the Buyer or Seller pursuant to this
Section 8.1, written notice thereof (describing in reasonable detail the basis
therefor) shall forthwith be delivered to the other Parties.




8.2

Effect of Termination. In the event of termination of this Agreement as provided
in Section 8.1, this Agreement shall forthwith terminate and have no further
force and effect, without any liability to any Party in respect hereof or of the
transactions contemplated hereby on the part of any Party (except for any
liability resulting from a Party’s breach of this Agreement), except that: (a)
the covenants and agreements set forth in this Section 8.2 (Effect of
Termination) and Article 10 (Miscellaneous) shall survive such termination
indefinitely; and (b) nothing in Section 8.1 or this Section 8.2 shall be deemed
to release any Party from any liability for any breach by such Party of the
terms and provisions of this Agreement or to impair the right of any Party to
compel specific performance by another Party of its obligations under this
Agreement.




ARTICLE 9 INDEMNIFICATION

9.1

Survival, Representations and Warranties.

The representations, warranties and covenants in this Agreement shall survive
until the expiration of the applicable statute of limitations. The provisions of
this Section 9.1 shall not limit any covenant or agreement of the Parties which,
by its terms, contemplates performance after the Closing Date.






9.2

Indemnification Obligation of Seller.






(a)

Seller agrees to indemnify and defend the Buyer and its Affiliates, agents,
representatives and successors and assigns (collectively, the “Buyer
Indemnitees”) in respect of, and save and hold each Buyer Indemnitee harmless
against and pay on behalf of or reimburse each Buyer Indemnitee as and when
incurred, any Losses which any Buyer Indemnitee incurs as a result of or arising
out of:




(1)

a breach by Seller of any representation or warranty set forth in this
Agreement;




(2)

a breach of any covenant of a Seller set forth in this Agreement;




(3)

any Excluded Liability;




(4)

any Excluded Assets; and





20




--------------------------------------------------------------------------------




(5)

any Taxes of Seller or Owners.




(b)

The Parties expressly agree that the right to indemnification under this Section
9.2 shall not be limited by any knowledge obtained pursuant to any investigation
conducted by or on behalf of Buyer or the other Indemnified Parties before or
after the date of this Agreement.




9.3

Indemnification Obligation of the Buyer. Buyer agrees to indemnify and defend
Seller and its Affiliates, stockholders, officers, directors, employees, agents,
representatives, heirs, successors and assigns (collectively, the “Seller
Indemnitees”) in respect of, and save and hold each Seller Indemnitee harmless
against and pay on behalf of or reimburse each Seller Indemnitee as and when
incurred, any Losses which Seller Indemnitee incurs as a result of:



(a)

a breach by Buyer of any representation or warranty set forth in this Ageeement;






(b)

a breach of any covenant of Buyer set forth in this Agreement; and




(c)

any Assumed Liability.




9.4

Indemnification Procedures.






(a)

Any Person making a claim for indemnification pursuant to Section 9.2 or

9.3 above (each, an “Indemnified Party”) must give the Party from whom
indemnification is sought (an “Indemnifying Party”) written notice of such claim
promptly after the Indemnified Party receives any written notice of any demand,
claim, action, lawsuit, proceeding, investigation or other contention (a
“Proceeding”) against or involving the Indemnified Party by any Person or
otherwise discovers the liability, obligation or facts giving rise to such Loss;
provided that the failure to notify or delay in notifying an Indemnifying Party
will not relieve the Indemnifying Party of its obligations pursuant to Section
9.2 or 9.3 above, as applicable, except where such failure actually harms or
prejudices the Indemnifying Party.






(b)

With respect to the defense of any Proceeding against or involving an
Indemnified Party in which any Person in question seeks non-equitable relief for
which indemnification is provided in Section 9.2 or 9.3 above, at its option an
Indemnifying Party may appoint as lead counsel of such defense any reputable
legal counsel selected by the Indemnifying Party and approved by the Indemnified
Party, such approval not to be unreasonably withheld. The Indemnifying Party
shall not be entitled to assume control of such defense (unless otherwise agreed
to in writing by the Indemnified Party), and shall pay the reasonable fees and
expenses of counsel retained by the Indemnified Party, if: (i) the claim seeks
equitable relief or (ii) the Indemnified Party has been advised in writing by
counsel that a conflict of interest exists between the Indemnifying Party and
the Indemnified Party which could reasonably impair the Indemnifying Party’s
ability to defend such claim; provided however, that the Indemnified Party may
not settle any such dispute or claim without the consent of the Indemnifying
Party, not to be unreasonably withheld, conditioned or delayed. If the
Indemnified Party assumes the defense of the claim, the Indemnified Party will
keep the Indemnifying Party informed of the progress of any such defense.








21




--------------------------------------------------------------------------------




(c)

If the Indemnifying Party is controlling the defense, the Indemnified Party will
be entitled to observe in the defense of such claim and to employ counsel of its
choice for such purpose at its own expense. Notwithstanding the foregoing, if
the Indemnified Party’s counsel assists in the defense or prosecution of a
claim, action or cause of action on behalf of the Indemnifying Party, then such
fees, costs and expenses associated therewith shall be borne by the Indemnifying
Party.




(d)

Any Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Parties and their attorneys in the investigation, trial and defense
of such lawsuit or action and any appeal arising therefrom and, at no
out-of-pocket cost to the Indemnified Party, shall furnish such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. The Parties shall cooperate with each other in any notifications to
insurers or settlement thereof may be effected by the Indemnifying Party without
the Indemnified Party’s written consent (which shall not be unreasonably
withheld or delayed); provided that the Indemnifying Party may compromise or
settle such claim without the Indemnified Party’s consent so long as (a) there
is a release of all liability of the Indemnified Party with respect to such
claim and (b) the sole relief provided is monetary damages that are to be paid
in full by the Indemnifying Party. In no event shall the Indemnified Party admit
any liability with respect to, or settle, compromise or discharge, any claim as
to which such Indemnified Party has sought or may seek indemnification under
this Agreement without the Indemnifying Party’s prior written consent (which
shall not be unreasonably withheld or delayed).



9.5

Payment. Upon written agreement by the Indemnifying Party or by final non-
appealable judicial proceeding (such written agreement or final judicial
proceeding, a “Final Determination”), the Indemnifying Party shall pay to the
Indemnified Party, within twenty (20) Business Days after such Final
Determination, the amount of the Loss made under such claim for indemnification
(in all cases taking into account the provisions of Section 9.2(b) hereof). Any
such indemnification payment shall include interest at the rate of 6% per annum
calculated on the basis of the actual number of days elapsed divided by 360,
from the date any such Loss is suffered or sustained to the date of payment.




9.6

Indemnity Calculations. The amount of indemnity payable under Section 9.2 or
Section 9.3 shall be treated by the Buyer and Seller as an adjustment to the
Purchase Price.




ARTICLE 10 MISCELLANEOUS

 

10.1

Assignment.

Neither  this  Agreement  nor  any  of  the  rights  or  obligations hereunder
may be assigned by a Party without the prior written consent of the other Party,
such consent shall not be unreasonably withheld, conditioned or delayed. The
assignment by Buyer to facilitate any financing shall not require prior approval
by Seller. This Agreement shall be binding upon and inure to the benefit of the
Parties and their successors and permitted assigns. This Agreement shall be for
the sole benefit of the Parties and their respective permitted assigns and is
not intended, nor shall be construed, to give any Person, other than the Parties
and their respective successors and assigns any legal or equitable right, remedy
or claim hereunder.





22




--------------------------------------------------------------------------------




10.2

Notices.

Any notice, request, demand, waiver, consent, approval or other communication
which is required or permitted hereunder shall be in writing. All such notices
shall be delivered: personally; by certified mail, return receipt requested; or
by reputable overnight courier (costs prepaid). All such notices are to be given
or made to the Parties at the following addresses (or to such other address as
any Party may designate by a notice given in accordance with the provisions of
this Section):




If to the Buyer:




SSA Solar of HI, LLC 311 N. Bayshore Dr. Safety Harbor, FL  34683 Attn: Charles
N. Lafferty




If to Seller:




Waianae PV-02 LLC 1725 Oakcrest Dr.

Orem, UT  84097

Attn: Steven Brown




Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
will be effective only upon receipt. All notices, requests or instructions given
in accordance herewith will be deemed given (a) on the date of delivery, if hand
delivered, (b) three Business Days after the date of mailing, if mailed by
registered or certified mail, return receipt requested, and (c) one Business Day
after the date of sending, if sent by Federal Express or other recognized
overnight courier.






10.3

Choice  of  Law.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Florida, without reference to the choice of law or
conflicts of law principles thereof.




10.4

Arbitration.






(a)

Prior to submitting any dispute to arbitration, the Parties will meet and will
use good faith efforts to resolve the dispute by mutual agreement. Any dispute
arising out of or related to this Agreement that cannot be resolved by the good
faith efforts of the Parties shall be solely and finally settled by a board of
arbitrators consisting of three arbitrators. Each Party expressly and
irrevocably consents and agrees that the arbitration proceedings shall be held
in Pinellas County, Florida, or in such other location as approved by both the
Parties. under the auspices of the American Arbitration Association (the “AAA”)
and, except as otherwise may be provided herein, the arbitration proceedings
shall be conducted in accordance with the Commercial Arbitration Rules of the
AAA. Without limiting the foregoing, the arbitration provisions set forth
herein, and any arbitration conducted thereunder, shall be governed exclusively
by the Federal Arbitration Act, Title 9, United States Code, to the exclusion of
any state or municipal law of arbitration. The arbitrators shall not decide a
dispute ex aequo et bono or as amiable compositeur or by reliance on any other
doctrine or principle that would permit the arbitrators to avoid the application
of this Agreement and/or the governing law.








23




--------------------------------------------------------------------------------




(b)

To the extent permissible under applicable law, the Parties agree that the award
of the arbitrators shall be final and shall not be subject to judicial review.
Judgment on the arbitration award may be entered and enforced in any court of
competent jurisdiction. Nothing contained herein shall prevent either Party from
seeking preliminary injunctive relief in a court of competent jurisdiction.




(c)

To the fullest extent permitted by law, the arbitration, the arbitration
proceedings and the arbitrators’ decision and award shall be maintained in
confidence by each side to the dispute and each side to the dispute shall
instruct the arbitrators to likewise maintain such matters in confidence.




(d)

The arbitrators shall have the discretion to award the arbitration fees and
expenses, including the arbitrator’s fees, reasonable attorney’s fees, and other
arbitration costs and expenses, to the prevailing side as the arbitrators may
determine is fair and reasonable in the circumstances.




10.5

Entire Agreement; Amendments and Waivers. This Agreement, together with all
exhibits and schedules hereto, constitutes the entire agreement among the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. This Agreement may not be amended or modified except by
an instrument in writing signed on behalf of all of the Parties. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.






10.6

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed and delivered by
electronic means (including .pdf format) with the same force and effect as if
the same were a fully executed and delivered manual counterpart.




10.7

Invalidity. If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Furthermore, in lieu of such illegal, invalid or unenforceable provision
there shall be added automatically as part of this Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable.




10.8

Headings.

The headings of the Articles and Sections herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.











24




--------------------------------------------------------------------------------




10.9

Expenses. Except as otherwise provided herein, each Party will each be liable
for its respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement and the
consummation of the transactions contemplated hereby (including fees, costs and
expenses of legal counsel, investment advisers, brokers and other
representatives and consultants).




10.10

WAIVER   OF   JURY   TRIAL. EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY SCHEDULE OR EXHIBIT HERETO, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO THE
FOREGOING. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT.




10.11

Interpretation. Unless otherwise indicated to the contrary herein by the context
or use thereof: (i) the words, “herein,” “hereof” and words of similar import
refer to this Agreement as a whole and not to any particular Section or
paragraph hereof; (ii) the word “including” means “including, but not limited
to”; (iii) the masculine gender shall also include the feminine and neutral
genders, and vice versa; and (iv) words importing the singular shall also
include the plural, and vice versa.






10.12

Incorporation of Exhibits and Schedules. The exhibits and schedules identified
in this Agreement are incorporated herein by reference and made a part hereof.
If and to the extent any information required to be furnished in any section of
the Disclosure Schedule is contained in this Agreement or disclosed on any
section of the Disclosure Schedule, such information shall be deemed to be
included in all sections of the Disclosure Schedule in which the information is
required to be included to the extent such disclosure is reasonably apparent on
its face.  The inclusion of any information in any section of the Disclosure
Schedule shall not be deemed to be an admission or acknowledgment by Seller, in
and of itself, that such information is required by the terms hereof to be
disclosed or is material to or outside the Ordinary Course of Business of the
Solar Facility.




10.13

No Third-Party Beneficiaries. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any Person other than the Parties
and their respective permitted successors and assigns, any rights or remedies
under or by reason of this Agreement or the Transaction Documents, such third
parties not having any rights or remedies under or by reason of this Agreement
or the Transaction Documents specifically including the Employees and creditors
of Seller.




10.14

Business Days. Whenever the last day for the exercise of any privilege or the
discharge of any duty hereunder shall fall upon any day which is not a Business
Day, the Party having such privilege or duty may exercise such privilege or
discharge such duty on the next succeeding Business Day.




[Remainder of page intentionally blank; signatures commence on next page.]











25




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed and delivered this Asset Purchase
Agreement as of the date first written above.




BUYER:




SSA SOLAR OF HI, LLC










By: /s/ Clay M. Biddinger

Name:  Clay M. Biddinger

Title:  Manager

SELLER:

WAIANAE PV-02 LLC







By: /s/ Johnny R. Thomas

Name:  Johnny R. Thomas

Title:  CEO




































































26




--------------------------------------------------------------------------------







EXHIBIT A




Glossary of Defined Terms




Capitalized terms used but not otherwise defined in this Exhibit A will have the
meaning assigned thereto in the main body of the Agreement.




“AAA” has the meaning specified in Section 10.4(a) of this Agreement.




“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto. In addition,
with regard to Seller, Affiliate also means any Person directly or indirectly,
controlled by or controlling Seller, or any of his or her Immediate Family
Members or (b) any Person, directly or indirectly, in which Seller, its equity
holders or any of their Immediate Family Members holds, of record or
beneficially, any equity or voting securities, other than public company
investments.




“Agreement” has the meaning specified in the preamble to this Agreement.
“Assets” has the meaning specified in Section 1.2 of this Agreement.




“Authority” means any governmental or administrative body, agency, commission,
board, arbitrator or authority, any court or judicial authority, whether
international, national, federal, state or local or any third party
accreditation organization.




“Books and Records” has the meaning specified in Section 1.2(i) of this
Agreement. “Business Day” means any day other than a Saturday, Sunday or other
day upon which banks are closed or authorized to be closed in the State of
Hawaii.




“Buyer” has the meaning specified in the preamble to this Agreement.




“Buyer Indemnitees” has the meaning specified in Section 9.2(a) of this
Agreement. “Claim” means any action, claim, charge, audit, lawsuit, demand,
suit, inquiry, hearing, investigation,  Authority  review,  litigation,
 Proceeding,  arbitration,  appeals  or  other  dispute, whether civil,
criminal, administrative or otherwise.




“Closing” has the meaning specified in Section 1.6(b) of this Agreement.
“Closing Date” has the meaning specified in Section 1.6(b) of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.




“Commercial Operation” means that the Solar Facility is ready for regular, daily
operation,  has  been  connected to  the  electrical  system,  has  undergone
 adequate  testing  for operation, is in compliance with all applicable Legal
Requirements in all respects, and is capable of producing Energy Output.








1







--------------------------------------------------------------------------------

“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the Solar Facility,
products, financial condition, services or research or development of Seller, or
its respective suppliers, distributors, independent contractors or other Solar
Facility relations. “Confidential Information” includes, but is not limited to,
the following: (i) internal Solar Facility and financial information (including
information relating to strategic and staffing plans and practices, Solar
Facility, operational results, finances, training, marketing, promotional and
sales plans and practices, referral sources, cost, rate and pricing structures,
and accounting and Solar Facility methods); (ii) identities of, individual
requirements of, specific contractual arrangements with, and information about,
Seller’s suppliers, distributors, independent contractors or other Solar
Facility relations and their confidential information; (iii) trade secrets,
know-how, compilations of data and analyses, techniques, systems, formulae,
recipes, research, records,  reports,  manuals,  documentation,  models,  data
 and  data  bases  relating  thereto; (iv) inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable); and (v) other
Intellectual  Property  of  Seller.  “Confidential  Information”  does  not
 include  information. (a) readily ascertainable from public or published
information, or trade sources, (b) developed independently without the use of
any Confidential Information and (c) any Excluded Asset.




“Consent” means any consent, waiver, approval, authorization, exemption,
registration, license or declaration of or by any Person or any Authority, or
expiration or termination of any applicable waiting period under any Legal
Requirement, required with respect to any Party in connection with (i) the
execution and delivery of this Agreement or any of the Related Agreements or
(ii) the consummation of any of the transactions provided for hereby or thereby.




“Contract” means any agreement, contract, instrument, commitment, lease,
guaranty, indenture, license or other arrangement or understanding between
parties or by one party in favor of another party, whether written or oral.




“Disclosure Schedule” means the disclosure schedule delivered by Seller to the
Buyer on the date hereof. The Disclosure Schedule will be arranged in sections
corresponding to the lettered and numbered sections contained in this Agreement.




“Encumbrance” means any mortgage, pledge, Lien, encumbrance, charge or other
security interest, other than (a) liens for taxes, assessments and other
governmental charges not yet due and payable, (b) statutory, mechanics’,
laborers’, materialmen’s or similar liens arising in the Ordinary Course of
Business for sums not yet due, and (c) statutory and contractual landlord’s
liens under leases pursuant to which a Seller is a lessee and not in default.




“Energy Output” shall mean the actual kilowatt hours (kWh) AC of electricity
generated by the Solar Facility and delivered or made available for delivery
during any designated period of time.








2




--------------------------------------------------------------------------------




“Environmental Claim” means any written claim by an Authority relating to the
violation of Environmental, Health and Safety Laws.




“Environmental Financial Incentives” means each of the following financial
rebates and incentives that is in effect as of the Effective Date or may come
into effect in the future: (a) production, energy, or investment tax credits
associated with the development, construction, ownership, or operation of the
Solar Facility, accelerated depreciation, and other financial incentives in the
form of credits, reductions, or allowances associated with the Solar Facility or
the Green Attributes that may be applied to reduce any state or federal income
taxation obligation, including Tax Benefits, (b) performance-based incentives
under applicable state or federal law or utility programs, including without
limitation any feed-in tariffs that are in effect or may come into effect in the
future; and (c) all other rights, credits, rebates, benefits, and entitlements
of any kind, howsoever entitled or named, whether arising under federal, state
or local law, international treaty, trade association membership or the like,
arising from the Solar Facility or the Output or otherwise from the development,
installation, or ownership of the Solar Facility or the production, sale,
purchase, consumption or use of the Output. Without limiting the foregoing,
“Environmental Financial Incentives” includes the right to apply for (and
entitlement to receive) incentives under any demand-side management, distributed
generation, or energy efficiency programs offered by a utility company, a
third-party provider or the state in which the Solar Facility is located, any
incentive offered pursuant to a renewable energy program, or any other incentive
programs offered by or in the state in which the Solar Facility is located, the
right to receive a grant under Section 1603 of the American Recovery and
Reinvestment Act of 2009, and the right to claim federal income tax credits
under Sections 45 or 48 of the Internal Revenue Code or any state tax law or
income tax deductions with respect to the Solar Facility under the Internal
Revenue Code or any state tax law. Environmental Financial Incentives do not
include Green Attributes.




“Environmental, Health and Safety Laws” means all Legal Requirements, Orders and
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including without limitation all
those relating to the presence, use, production, generations, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control or cleanup of any
Hazardous Materials.




“Final Closing Prorations” has the meaning specified in Section 1.7(d) of this
Agreement. “Funds Flow Memorandum” has the meaning specified in Section 4.9 of
this Agreement. “GAAP” means United States generally accepted accounting
principles as of the date of this Agreement.





























3







--------------------------------------------------------------------------------

“Green Attributes” means any and all credits, benefits, emissions reductions,
offsets, and allowances, howsoever entitled, attributable to the generation from
the Solar Facility of electricity purchased by Purchaser, and its displacement
of conventional energy generation. Green Attributes include but are not limited
to REC’s, as well as (a) any avoided emissions of pollutants to the air, soil or
water such as sulfur oxides, nitrogen oxides, carbon monoxide and other
 pollutants,  (b)  any  avoided  emissions  of  carbon  dioxide,  methane,
 nitrous  oxide, hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride and
other greenhouse gases that have been determined by the United Nations
Intergovernmental Panel on Climate Change, or otherwise by law, to contribute to
the actual or potential threat of altering the Earth’s climate by trapping heat
in the atmosphere and (c) the reporting rights to these avoided emissions, such
as Reporting Rights. Green Attributes do not include Environmental Financial
Incentives or Tax Benefits.




“Hazardous Materials” means and includes any hazardous, toxic or dangerous
waste, substance or material defined as such in (or for the purposes of) (i) the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.) or the regulations thereunder, (ii) the Resource, Conservation
and Recovery Act, as amended, (42 U.S.C. § 6901, et seq.), (iii) the Superfund
Amendments and Reauthorization Act of 1986 (Pub. L. 99-499 100 Stat. 1613), (iv)
the Toxic Substances Control Act (15 U.S.C. § 2601, et seq.), (v) hazardous air
pollutants as defined under CFR Title 40, Parts 60 and 61, or (vi) water
pollutants under the provisions of the Federal Water Pollution Act, 33 U.S.C. §
1251 et seq., or the regulations thereunder, (vii) the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. § 1101, et seq.), or (viii) any
other federal, state or local statute, law, ordinance, code, rule, regulation,
order or decree regulating, relating to, or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material as now or at any time hereinafter enacted.




“HCGETC” has the meaning specified in Section 1.2(b) of this Agreement.
“Holdback Funds” has the meaning specified in Section 1.6(d) of this Agreement.




“Immediate Family Member” means any spouse, sibling (related by blood or
adoption to such Person), offspring or parent of an individual.




“Indebtedness” means, with respect to Seller, without duplication: (i) all
obligations for borrowed money or in respect of loans or advances; (ii) the
deferred price of property or services, (iii) all obligations evidenced by
bonds, debentures, notes, interest rate swap agreements or other similar
instruments or debt securities; (iv) all deferred indebtedness or Liabilities of
Seller for the payment of the purchase price of property or assets purchased or
for services rendered (other than current accounts payable incurred in the
Ordinary Course of Business); (v) all obligations of Seller to pay rent or other
payment amounts under a lease (other than current accounts payable incurred in
the Ordinary Course of Business); (vi) all obligations of Seller to pay a
liability on the face of a balance sheet prepared in accordance with GAAP; (vii)
 all outstanding reimbursement obligations of Seller with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
Seller; (viii) obligations under guarantees, indemnity agreements and similar
agreements; and (ix) all obligations to pay guaranteed payments, bonus,
severance, change of control, retention or other payments or other similar forms
of compensation to directors, officers, partners, managers, members, the Owners,
employees, consultants or agents, together with the employer portion of any
employment Taxes payable in respect of the foregoing.





4




--------------------------------------------------------------------------------




“Indemnified Party” has the meaning specified in Section 9.4(a) of this
Agreement.




“Indemnifying Party” has the meaning specified in Section 9.4(a) of this
Agreement.




“Intellectual Property” means all (i) inventions, patents, patent applications,
patent disclosures, registrations and applications for registrations, (ii)
trademarks, service marks, trade dress, logos, trade names and domain names,
including common law rights, the goodwill associated therewith and applications
for registration thereof, (iii) works of authorship, copyrights and
registrations and applications for registration thereof, (iv) confidential and
proprietary information, including trade secrets, know-how, processes, methods,
techniques, customer and supplier lists, and marketing plans and materials, (v)
software (including source code, object code, data, databases, and documentation
thereof), (vi) other proprietary and intellectual property rights, (vii) copies
and tangible embodiments of any of the foregoing (in whatever form or medium),
and (viii) rights to sue and recover any damages, profits and other remedies for
any past, present or future infringement, misappropriation or other violation of
any of the foregoing.




“Inventory” means all inventory, merchandise, finished goods, work-in-process,
raw materials, spare parts, packaging, samples, demonstration equipment, parts,
goods in transit, in each case whether located at the Leased Real Property or
not.




“Knowledge of Seller” (or similar phrases including “Seller’s Knowledge”) means
the actual knowledge of any of the Owners and any of the officers and managers
of Seller or constructive knowledge after due inquiry.




“Leased Real Property” has the meaning specified in Section 2.6(a) of this
Agreement and includes, without limitation, the Solar Site Lease.




“Legal Requirement” means any rule, law, code, statute, regulation, ordinance or
other binding action of or by an Authority.




“Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.




“License Agreements” has the meaning specified in Section 2.11(b) of this
Agreement. “Lien” means any claim, lien, pledge, option, charge, security
interest, mortgage, right-of-way, easement, covenant, encumbrance,
hypothecation, or other right or similar arrangement of any kind or nature
whatsoever.




“Losses” means any claims, liabilities, losses, damages, deficiencies,
assessments, judgments, fines, penalties, remediations, settlement obligations,
and costs or expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses) of any nature.





5







--------------------------------------------------------------------------------




“Material Adverse Effect” means the occurrence of any one or more events,
circumstances, conditions or changes which have, or which would reasonably be
expected to have, a material adverse effect on the Solar Facility, the Assets,
the financial condition, results of operations, or prospects of the Solar
Facility, taken as a whole.




“Order” means any decree, order, judgment, writ, injunction (temporary or
permanent), rule, ruling, legal restraint, award, formal or informal directive
or notice, prohibition or consent of or by or from an Authority.




“Ordinary Course of Business” means the ordinary course of normal day-to-day
business, consistent with past custom and practice.




“Output” means and is limited to, the electricity produced by the Solar Facility
and delivered to a purchaser of the electricity.




“Owners” means the holders of any membership interest of Seller. “Parties” has
the meaning specified in the preamble to this Agreement.




“Permits” means all permits, licenses, registrations, agreements, bonds,
provider numbers, approvals, accreditation, certificates, orders, and other
consents and authorizations, in each case, from any Authority or other Person
(including without limitation those relating to the occupancy or use of Leased
Real Property) issued to or held by Seller and necessary or required for Seller
and the Solar Facility to be in compliance with all Legal Requirements and
Orders both before and after the Closing.




“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other organization, whether or not a legal entity,
or Authority.




“PPA” has the meaning specified in the recitals to this Agreement. “Proceeding”
has the meaning specified in Section 9.4(a) of this Agreement.

“Proposed Final Closing Prorations” has the meaning specified in Section 1.7(d)
of this Agreement




“Purchase Price” has the meaning specified in Section 1.6(a) of this Agreement.
“Real Property Leases” has the meaning specified in Section 2.6 of this
Agreement.




“REC’s” means all certificates (including tradable renewable certificates),
“green tags,” or other transferable indicia denoting carbon offset credits or
indicating generation of a particular quantity of energy from a renewable energy
source by a renewable energy facility attributed to the output created under a
renewable energy, emission reduction, or other reporting program adopted by a
governmental authority, including those renewable energy certificates that meet
the requirements for a purchaser’s renewable portfolio standard under the RPS
Law.








6




--------------------------------------------------------------------------------

“Reporting Rights” means the right of Purchaser to report to any federal, state
or local agency, authority or other party, including without limitation under
Section 1605(b) of the Energy Policy Act of 1992 and provisions of the Energy
Policy Act of 2005, or under any present or future domestic, international or
foreign emissions trading program, that Seller owns the Green Attributes,
including the REC’s, associated with the Energy Output.




“RETITC” has the meaning specified in Section 1.2(b) of this Agreement. “RPS
Law” has the meaning specified in Section 1.2(b) of this Agreement. “Security
Fence” has the meaning specified in Section 4.10 of this Agreement. “Seller” has
the meaning specified in the preamble to this Agreement.




“Seller Indemnitees” has the meaning specified in Section 9.3 of this Agreement.
“Solar Facility” has the meaning specified in the recitals to this Agreement.
“Solar Site Lease” has the meaning specified in the recitals to this Agreement.




“Subsidiary” of any Person, means, from time to time, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary or contingent voting power to elect directors of such corporation is
owned by such Person directly or indirectly through Subsidiaries of such Person,
and (ii) any partnership, association, joint venture, limited liability company
or other entity in which such Person directly or indirectly through any
Subsidiaries has more than a 50% equity interest or is a general or managing
partner.




“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the Code),
custom duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto.




“Tax Benefits” means all federal, state and local tax deductions, tax credits,
tax grants, and other tax benefits available to taxpayers, including grants
under Section 1603 of the American Recovery and Reinvestment Act of 2009, Public
Law 111-5, the RETITC, the HCGETC, and the Honolulu real property tax exemption,
Honolulu City Counsel Bill 58 dated October 1, 2009, as well as any replacements
or modifications to such tax deductions, credits, grants or benefits.




“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and including any amendment thereof.




“Taxing Authority” means the Internal Revenue Service and any other Federal,
state, local or foreign Authority which has the right to impose Taxes on Seller.




“Transaction Documents” means this Agreement and each of the other agreements,
documents and instruments contemplated hereby and thereby to be delivered by
Seller and Buyer at Closing.








7







--------------------------------------------------------------------------------

Exhibit B

Bill of Sale and Assignment and Assumption Agreement







BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is
made as of___________________, 2014, at 11:59:59 p.m. (PDT) (the “Effective
Time”), by and among SSA Solar of HI, LLC, a Hawaii limited liability company
(“Buyer”) and Waianae PV-02 LLC a Hawaii limited liability company (“Seller”).
Buyer and Seller are referred to collectively as the “Parties” and each
individually as a “Party.” Capitalized terms used but not defined in this
Agreement shall have the meanings given to them in the Purchase Agreement (as
defined below).




W I T N E S S E T H:




WHEREAS, pursuant and subject to the terms and conditions of an Asset Purchase
Agreement dated of even date herewith by and between the Buyer and Seller (the
“Purchase Agreement”), Seller is causing the Assets to be sold, assigned,
transferred, conveyed and delivered to the Buyer; and




WHEREAS, in connection with the sale of the Assets to the Buyer, the Buyer and
Seller wish to provide for the limited assumption by the Buyer of certain
obligations of Seller;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged,




1.

Effective as of the Effective Time, Seller hereby sells, assigns, transfers,
conveys and delivers to the Buyer all of its right, title and interest, to and
in each of the Assets, to have and to hold the same unto Buyer and its
successors and assigns forever.




2.

Effective as of the Effective Time, Seller hereby sells, assigns, transfers,
conveys and delivers to the Buyer (collectively, the “Assignment”) all of its
right, title, benefit, privileges and interest in and to, and all of Seller’s
burdens, obligations and liabilities in connection with each of the Assumed
Liabilities. Buyer hereby accepts such Assignment and assumes and agrees to
observe and perform all of the duties, obligations, terms, provisions and
covenants, and to pay and discharge all of the liabilities of Seller to be
observed, performed, paid or discharged from and after the Closing, in
connection with the Assumed Liabilities. Buyer assumes no Liabilities, other
than Assumed Liabilities, and the Parties agree that all such Liabilities, other
than Assumed Liabilities, shall remain the sole responsibility of Seller.




3.

Each of the Parties agrees, at its own expense, to execute, deliver, at the
request of the other Parties, such further instruments of transfer and
assignment and to take such other action as such other Party may reasonably
request to more effectively consummate the assignments and assumptions
contemplated hereby.











1







--------------------------------------------------------------------------------















4.

Notwithstanding anything to the contrary contained herein: (a) nothing contained
in this Agreement is intended to provide any rights to Seller (beyond those
rights expressly provided to Seller in the Purchase Agreement); (b) nothing
contained in this Agreement is intended to impose any obligations or liabilities
on the Buyer (beyond those obligations and liabilities expressly imposed on the
Buyer in the Purchase Agreement); and (c) nothing contained in this Agreement is
intended to limit or expand any of the rights or remedies available to the Buyer
under the Purchase Agreement.




5.

Nothing contained in this Agreement is intended to provide any right or remedy
to any person or entity, other than Seller and Buyer.




6.

This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Florida (without giving effect to
principles of conflicts of laws).




[Remainder of page intentionally left blank; signatures commence on next page.]



























































2







--------------------------------------------------------------------------------







The Parties to this Agreement have caused it to be executed and delivered as of
the date first written above.







BUYER:

 

SSA SOLAR OF HI, LLC










By: _____________________

Name:

Title:




 

SELLER:

 

WAIANAE PV-02 LLC










By: _____________________

Name:

Title:














































[Signature Page to Bill of Sale and Assignment and Assumption Agreement]








3


